Exhibit 10.4

 

TENDER AND SUPPORT AGREEMENT

 

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of February 20,
2018, is entered into by and among QUALCOMM RIVER HOLDINGS B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) organized under the Laws of The Netherlands (“Buyer”), and
the undersigned shareholders of NXP SEMICONDUCTORS N.V., a public limited
liability company (naamloze vennootschap) organized under the Laws of The
Netherlands (the “Company”), set forth on Schedule A hereto (each, a
“Shareholder”).  All terms used but not otherwise defined in this Agreement
shall have the respective meanings ascribed to such terms in the Purchase
Agreement and the Purchase Agreement Amendment (each as defined below), in each
case as of the date hereof.

 

WHEREAS, as of the date hereof, each Shareholder is the owner of the number of
Shares set forth opposite the Shareholder’s name on Schedule A (all such Shares
set forth on Schedule A next to the Shareholder’s name, together with any Shares
that are hereafter issued to or that ownership of is otherwise directly or
indirectly acquired by the Shareholder prior to the termination of this
Agreement, including for the avoidance of doubt any Shares acquired by the
Shareholder upon the conversion of any securities convertible into Shares after
the date hereof, (but excluding, for the avoidance of doubt, any Shares that may
be deemed to be beneficially owned because they are the subject of an option or
other derivatives contract, but are not capable of being voted or tendered by
Shareholder) being referred to herein as the “Subject Shares”);

 

WHEREAS, Buyer and the Company previously entered into the Purchase Agreement,
dated as of October 27, 2016 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “Purchase Agreement”),
pursuant to which, among other things, (a) Buyer has commenced a tender offer to
purchase any and all of the outstanding Shares and (b) following the closing of
the Subsequent Offering Period (as it may be extended by the Minority Exit
Offering Period), it is Buyer’s intent to effectuate, and to cause the Company
to effectuate, the Post-Offer Reorganization, in each case, upon the terms and
subject to the conditions set forth in the Purchase Agreement;

 

WHEREAS, concurrent with the execution of this Agreement, Buyer and the Company
are entering into an amendment to the Purchase Agreement (the “Purchase
Agreement Amendment”), a copy of which has been previously provided to
Shareholder, so as to, among other things, increase the Offer Consideration from
$110.00 per Share in cash to $127.50 per Share in cash; and

 

WHEREAS, as a condition to its willingness to enter into the Purchase Agreement
Amendment, and as an inducement and consideration for Buyer to enter into the
Purchase Agreement Amendment, each Shareholder has agreed to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
AGREEMENT TO TENDER AND VOTE

 

1.1                               Agreement to Tender.

 

(a)                                 Subject to the terms of this Agreement, each
Shareholder agrees to tender or cause to be tendered in the Offer all of its
Subject Shares pursuant to and in accordance with the terms of the Offer, free
and clear of all Share Liens (as defined below) except for Permitted Share
Liens.  Without limiting the generality of the foregoing, but subject to the
terms of this Agreement, no later than the later of (I) two (2) Business Days
following Shareholders’ receipt of written notice from Buyer (a “Buyer Notice”)
that (x) all Offer Conditions, other than the Minimum Condition and those
conditions that by their nature are to be satisfied in connection with the
Closing, have been satisfied and (y) it is Buyer’s expectation to cause the
Acceptance Time to occur promptly following the then-current Expiration Time and
(II) five (5) Business Days prior to the Expiration Time, each Shareholder shall
deliver or cause to be delivered to the depositary designated in the Offer
pursuant to the terms of the Offer (i) a letter of transmittal with respect to
all of such Shareholder’s Subject Shares complying with the terms of the Offer,
(ii) written instructions to such Shareholder’s broker, dealer, commercial bank,
trust company or other nominee that such Subject Shares be tendered, including a
reference to this Agreement, and requesting delivery of an “agent’s message” (or
such other evidence, if any, of transfer as the depository for the Offer may
reasonably request) and (iii) all other documents or instruments required to be
delivered by all other Company shareholders tendering into the Offer pursuant to
the terms of the Offer.  Each Shareholder agrees that, once any of its Subject
Shares are tendered, such Shareholder will not withdraw and will cause not to be
withdrawn such Subject Shares from the Offer unless and until this Agreement
shall have been validly terminated in accordance with Section 5.2; provided,
that Shareholder may withdraw its Subject Shares in the event the then-current
Expiration Date is extended in accordance with the Purchase Agreement for a
period of more than five (5) Business Days so long as such Subject Shares are
delivered no less than the later of (x) two (2) Business Days following
Shareholders’ receipt of a new Buyer Notice and (y) five (5) Business Days prior
to the Expiration Time.

 

(b)                                 If the Offer is terminated or withdrawn by
Buyer, or the Purchase Agreement is validly terminated prior to the Acceptance
Time in accordance with its terms, Buyer shall promptly return, and shall cause
the depository for the Offer to return, all tendered Shares to the registered
holders of such tendered Shares (and in connection with the foregoing, Buyer
shall direct the depository to promptly return such tendered Shares).

 

1.2                               Voting of Subject Shares.  Subject to the
terms of this Agreement, each Shareholder hereby irrevocably and unconditionally
agrees that, during the time this Agreement is in effect, at any annual or
extraordinary general meeting of the shareholders of the Company, however
called, including any adjournment or postponement thereof, and in connection
with any action proposed to be taken by written consent of the shareholders of
the Company, such Shareholder shall, in each case to the fullest extent that its
Subject Shares are entitled to vote thereon: (a) appear at each such meeting or
otherwise cause all such Subject Shares to be counted as present thereat for
purposes of determining a quorum, and (b) be present (in person or by proxy) and
vote (or cause to be voted), or deliver (or cause to be delivered) a written
consent with respect to, all of its Subject Shares (i) in favor of any proposal
recommended by the Company Board that is intended to facilitate the consummation
of the Transactions, (ii) against

 

2

--------------------------------------------------------------------------------


 

any action or agreement that would reasonably be expected to (A) result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company contained in the Purchase Agreement or the Purchase
Agreement Amendment, or of such Shareholder contained in this Agreement, or
(B) result in any of the conditions set forth in Annex I of the Purchase
Agreement not being satisfied on or before the End Date, and (iii) against any
Alternative Acquisition Proposal (or any proposal relating to an Alternative
Acquisition Proposal) and against any other proposed action, agreement or
transaction involving the Company that would reasonably be expected, to impede,
interfere with, delay, postpone, adversely affect or prevent the consummation of
the Offer or the other Transactions, including (x) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company (other than the Offer or the other Transactions), (y) a
sale, lease, license or transfer of a material amount of assets (including, for
the avoidance of doubt, Company Intellectual Property Rights and capital stock
of Subsidiaries of the Company) of the Company or any reorganization,
recapitalization or liquidation of the Company or (z) any change in the present
authorized capitalization of the Company or any amendment or other change to the
Company Organizational Documents.  Each Shareholder shall retain at all times
the right to vote the Subject Shares in such Shareholder’s sole discretion, and
without any other limitation, on any matters that are at any time or from time
to time presented for consideration to the Company’s shareholder generally.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Each Shareholder represents and warrants, severally and not jointly, to Buyer
that:

 

2.1                               Authorization; Binding Agreement.  Such
Shareholder is duly organized and validly existing in good standing under the
Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such
Shareholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of such Shareholder, and such Shareholder has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by such Shareholder and, assuming the due
authorization, execution and delivery of this Agreement by Buyer, constitutes a
valid and binding obligation of such Shareholder enforceable against such
Shareholder in accordance with its terms, subject to the Enforceability
Exceptions.

 

2.2                               Non-Contravention.  Neither the execution and
delivery of this Agreement by such Shareholder nor the consummation by such
Shareholder of the transactions contemplated hereby nor compliance by such
Shareholder with any provisions herein will (a)  violate, contravene or conflict
with, or result in a breach of any provision of, the certificate of
incorporation or bylaws (or other similar governing documents) of such
Shareholder, (b) require any consent, approval, authorization, declaration or
permit of, action by, filing with or notification to, any Governmental Authority
on the part of such Shareholder, except for the filing of such reports as may be
required under Section 13(d) and Section 14(d) of the 1934 Act in connection
with this Agreement and the transactions contemplated hereby, (c) violate,
contravene or conflict with, or result in a breach of any provisions of, or
require any consent, waiver or approval or result in a default or loss of a
benefit (or give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of

 

3

--------------------------------------------------------------------------------


 

notice, the passage of time or otherwise, would constitute a default or give
rise to any such right) under any of the terms, conditions or provisions of any
Contract or other instrument or obligation to which such Shareholder is a party
or by which such Shareholder or any of its Subject Shares are bound, (d) result
(or, with the giving of notice, the passage of time or otherwise, would result)
in the creation or imposition of any Share Lien (as defined below) of any kind
on any asset of such Shareholder (other than one created by Buyer or otherwise
pursuant to this Agreement) or (e) violate, contravene or conflict with any Law
or Order applicable to such Shareholder or by which any of its Subject Shares
are bound, except for any of the foregoing as could not reasonably be expected,
either individually or in the aggregate, to materially impair, impede, delay or
frustrate the ability of such Shareholder to perform such Shareholder’s
obligations hereunder on a timely basis.

 

2.3                               Ownership of Subject Shares; Total Shares. 
Such Shareholder is the direct or indirect owner of all such Shareholder’s
Subject Shares, has the right to vote and tender or cause the voting or
tendering of such Subject Shares as contemplated hereby, and has, directly or
indirectly, good and marketable title to all such Subject Shares free and clear
of any Liens, proxies, voting trusts or agreements, options or rights,
understandings or arrangements inconsistent with this Agreement or the
transactions contemplated hereby, or any other encumbrances or restrictions
whatsoever on title, transfer or exercise of any rights of a shareholder in
respect of such Subject Shares (collectively, “Share Liens”), except for any
such Share Lien that may be imposed pursuant to (i) this Agreement, (ii) any
applicable restrictions on transfer under the 1933 Act or any state securities
Law, (iii) collateral and rehypothecation arrangements with prime brokers in
margin accounts; and (iv) any Share Liens that could not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of the
Shareholder to perform fully its obligations hereunder with respect to the
applicable Subject Shares on a timely basis (collectively, “Permitted Share
Liens”). The Shares listed on Schedule A opposite such Shareholder’s name
constitute all of the Shares owned by such Shareholder as of the date hereof,
and such Shareholder and its Affiliates do not own any rights to acquire Shares
or any securities convertible into or exchangeable for Shares. In addition to
the Subject Shares, Shareholders represent and warrant that as of the date of
this Agreement Shareholders have entered into notional principal amount
derivative agreements in the form of cash settled swaps with respect to an
aggregate of 7,957,765 Shares.

 

2.4                               Voting Power.  Such Shareholder has voting
power with respect to all such Shareholder’s Subject Shares, and power of
disposition, power to issue instructions with respect to the matters set forth
in Article I and Article IV, power to demand or waive any appraisal rights with
respect to the Subject Shares and power to agree to all of the matters set forth
in this Agreement, in each case with respect to all such Shareholder’s Subject
Shares.

 

2.5                               Reliance.  Such Shareholder understands and
acknowledges that Buyer is entering into the Purchase Agreement Amendment in
reliance upon such Shareholder’s execution, delivery and performance of this
Agreement.

 

2.6                               Absence of Litigation.  With respect to such
Shareholder, as of the date hereof, there is no Action pending against, or, to
the knowledge of such Shareholder, threatened against such Shareholder or any of
such Shareholder’s properties or assets (including any Subject Shares) before or
by any Governmental Authority that would reasonably be expected to prevent,

 

4

--------------------------------------------------------------------------------


 

delay or impair the consummation by such Shareholder of the transactions
contemplated by this Agreement or otherwise impair such Shareholder’s ability to
perform its obligations hereunder.

 

2.7                               Brokers.  No broker, finder, financial
advisor, investment banker or other Person is entitled to any brokerage,
finder’s, financial advisor’s or other similar fee or commission from the Buyer,
the Company or any of their respective Affiliates in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
such Shareholder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Shareholders that:

 

3.1                               Organization and Qualification.  Buyer is a
duly organized and validly existing corporation in good standing under the Laws
of the jurisdiction of its organization.

 

3.2                               Authority for this Agreement.  Buyer has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Buyer has been duly and
validly authorized by all necessary entity action on the part of Buyer, and no
other entity proceedings on the part of Buyer are necessary to authorize this
Agreement.  This Agreement has been duly and validly executed and delivered by
Buyer and, assuming the due authorization, execution and delivery thereof by
each of the Shareholders, constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
Enforceability Exceptions.

 

ARTICLE IV
ADDITIONAL COVENANTS OF THE SHAREHOLDERS AND BUYER

 

Each Shareholder hereby covenants and agrees that until the termination of this
Agreement:

 

4.1                               No Transfer; No Inconsistent Arrangements. 
Except as provided hereunder, during the time this Agreement is in effect, such
Shareholder shall not, directly or indirectly, (a) create or permit to exist any
Share Lien, other than Permitted Share Liens, on any of such Shareholder’s
Subject Shares, (b) transfer, sell, assign, gift or otherwise dispose of
(including, for the avoidance of doubt, by depositing, submitting or otherwise
tendering any such Subject Shares into any tender or exchange offer (other than
the Offer)), (collectively, “Transfer”), any of such Shareholder’s Subject
Shares, (or consent to any of the foregoing); provided that either Shareholder
shall be permitted to Transfer any Subject Shares to the other Shareholder, so
long as such Subject Shares continue to be Subject Shares hereunder, (c) enter
into any pledging or hedging Contract, derivative arrangement, option or other
Contract (including profit sharing agreement) that would prevent Shareholder
from delivering the Subject Shares into the Offer or from voting the Subject
Shares, in each case, in accordance herewith, (d) grant or permit the grant of
any proxy, power-of-attorney or other authorization or consent in or with
respect to any such Shareholder’s Subject Shares, (e) deposit or permit the
deposit of any of such Shareholder’s Subject Shares into a voting trust or enter
into a voting agreement or

 

5

--------------------------------------------------------------------------------


 

arrangement with respect to any of such Shareholder’s Subject Shares or (f) take
or permit any other action that would prevent the performance of such
Shareholder’s obligations hereunder or otherwise make any representation or
warranty of such Shareholder herein untrue or incorrect. Any action taken in
violation of the foregoing sentence shall be null and void ab initio; provided
that the Transfer restrictions set forth in Section 4.1(b) shall terminate as of
11:59 p.m. (New York City time) on April 25, 2018 (the “Transfer Restriction
Cut-Off Time”); it being understood that all Subject Shares not Transferred in
accordance with this Agreement after the Transfer Restriction Cut-Off Time shall
continue to be subject to all of the restrictions applicable to Subject Shares
set forth in this Agreement, including under Article I and this Section 4.1,
except for the restrictions set forth in Section 4.1(b).  If any involuntary
Transfer of any of such Shareholder’s Subject Shares shall occur (including a
sale by such Shareholder’s trustee in any bankruptcy, or a sale to a purchaser
at any creditor’s or court sale), the transferee (which term, as used herein,
shall include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, obligations, liabilities and rights under this Agreement, which
shall continue in full force and effect until valid termination of this
Agreement.  Notwithstanding anything in this Agreement to the contrary, until
the termination of this Agreement, such Shareholder shall not, directly or
indirectly, accept any tender offer or exchange offer that constitutes an
Alternative Acquisition Proposal and shall not tender any Subject Shares in any
such tender offer or exchange offer. Nothing in this Agreement shall prohibit
any pledging or hedging or entering into any Contract, derivative arrangement,
option or other Contract (including profit sharing agreement) that will not
prevent Shareholder from delivering the Subject Shares into the Offer or from
voting the Subject Shares, in each case, in accordance herewith. 
Notwithstanding the foregoing, such Stockholder may make Transfers of its
Subject Shares as Buyer may agree in writing in its sole discretion.

 

4.2                               Documentation and Information.  Such
Shareholder shall not, and shall cause its Affiliates and its and their
respective directors, officers and employees not to, and such Shareholder shall,
and shall cause its Affiliates to, use their reasonable best efforts to cause
its and their respective Representatives not to, make any press release, public
announcement or other communication to any Third Party regarding this Agreement
and the transactions contemplated hereby or the Purchase Agreement and the
Transactions without the prior written consent of Buyer, except (a) as such
Shareholder reasonably determines (based on the advice of its legal counsel,
which may be in-house counsel) is required to be disclosed by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Buyer to the extent legally permissible and reasonably practicable), including
any filings with the SEC pursuant to the 1934 Act, or (b) for any such
announcement that is supportive of the Transactions and not inconsistent with
any press release issued by Buyer or the Company in connection with or relating
to the Purchase Agreement Amendment, the Offer and the Transactions.  Such
Shareholder (i) consents to and authorizes the publication and disclosure by
Buyer of such Shareholder’s identity and holdings of Subject Shares, the nature
of such Shareholder’s commitments, arrangements and understandings under this
Agreement (including, for the avoidance of doubt, the disclosure of this
Agreement) and any other information that Buyer reasonably determines upon the
advice of counsel is required to be disclosed by applicable Law in any press
release, the Offer Documents (in each case, including all schedules and
documents filed with the SEC) or any other disclosure document in connection
with the Offer, the Post-Offer Reorganization and the other Transactions
(provided that notice of any such disclosure will

 

6

--------------------------------------------------------------------------------


 

be provided to such Shareholder to the extent reasonably practicable, the
Shareholder will have a reasonable opportunity to provide comments on such
disclosure, and Buyer shall incorporate any reasonable comments to the portions
of any such disclosure that make reference to Shareholder’s identity and
holdings as may be provided by such Shareholder), (ii) agrees to promptly give
to Buyer and the Company any information in their reasonable possession or
control they may reasonably require for the preparation of any such disclosure
documents and (iii) agrees to promptly notify Buyer of any required corrections
reasonably known to such Shareholder with respect to any information supplied by
such Shareholder specifically for use in any such disclosure document, if and to
the extent that any Shareholder reasonably knows such information shall have
become false or misleading in any material respect.  Buyer agrees to promptly
give to such Shareholder any information regarding Buyer that such Shareholder
reasonably requires for the preparation of any documents that such Shareholder
is required to file with the SEC in connection with the transactions
contemplated hereby, including the filing of any Schedule 13D, Schedule 14D-9 or
amendments thereto.

 

4.3                               Adjustments.  In the event of a stock split,
stock dividend or distribution, or any change in the Shares by reason of a stock
split, reverse stock split, recapitalization, combination, reclassification,
readjustment, exchange of shares or the like, the term “Subject Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in the transaction.

 

4.4                               Waiver of Appraisal Rights. Such Shareholder
hereby agrees to, and shall cause its Affiliates to, waive and not exercise any
rights of appraisal, any dissenters’ rights or any similar rights relating to
the Post-Offer Reorganization or any of the other Transactions that such
Shareholder or any of its Affiliates may have by virtue of, or with respect to,
any Subject Shares.

 

4.5                               No Solicitation.  Such Shareholder shall not,
and shall cause its Affiliates and its and their respective directors, officers
and employees not to, and such Shareholder shall, and shall cause its Affiliates
to, use their reasonable best efforts to cause its and their respective
Representatives not to, and shall not publicly announce any intention to,
directly or indirectly (a) solicit, initiate or knowingly facilitate, knowingly
induce or encourage (including by providing information, cooperation or
assistance) any inquiries or the making of any proposal or offer that
constitutes or would reasonably be expected to lead to an Alternative
Acquisition Proposal, (b) other than informing Persons of the provisions
contained in this Section 4.5, enter into, continue or otherwise participate in
any discussions or negotiations regarding any Alternative Acquisition Proposal
or (c) execute or enter into any letter of intent, memorandum of understanding,
agreement in principle, merger agreement, acquisition agreement, option
agreement, joint venture agreement, partnership agreement or other Contract
(whether or not binding) with respect to an Alternative Acquisition Proposal. 
Such Shareholder shall, and shall cause each of its Affiliates and its and their
respective directors, officers and employees to, and shall direct each of the
Representatives of the Company and its Affiliates to, immediately cease and
cause to be terminated any and all existing discussions or negotiations with any
Person conducted prior to the date of this Agreement.  Such Shareholder shall as
promptly as practicable (and in any event within twenty-four (24) hours) notify
Buyer of any Alternative Acquisition Proposal, or any request for information or
inquiry that such Shareholder reasonably believes could lead to or

 

7

--------------------------------------------------------------------------------


 

contemplates an Alternative Acquisition Proposal, which notification shall
include (i) a copy of the applicable written Alternative Acquisition Proposal,
request or inquiry (or, if oral, the material terms and conditions of such
Alternative Acquisition Proposal, request or inquiry) (including in each case
any subsequent material amendments or other material modifications thereto) and
(ii) the identity of the third party making such Alternative Acquisition
Proposal, request or inquiry.

 

4.6                               Notice of Certain Events.  Such Shareholder
shall notify Buyer of any development occurring after the date hereof that
causes, or that would reasonably be expected to cause, any material breach of
any of the representations and warranties of such Shareholder set forth
in Article II.  Such Shareholder shall promptly notify Buyer of the number of
any new Subject Shares acquired by such Shareholder, if any, after the date
hereof; it being understood that any such shares shall be subject to the terms
of this Agreement as though owned by such Shareholder on the date hereof.  Buyer
shall notify such Shareholder of any development occurring after the date hereof
that causes, or that would reasonably be expected to cause, any breach of any of
the representations and warranties of Buyer set forth in Article III.

 

4.7                               Certain Other Agreements.  During the period
from the date of this Agreement through the Closing Date, Buyer shall not, and
shall cause Parent not to, enter into any additional, or modify (including by
amendment, waiver or termination) any existing, agreements concerning the
matters set forth herein with any existing or future shareholder in the Company
that have the effect of establishing rights or otherwise benefiting such
shareholder with respect to the matters set forth herein in a manner more
favorable in any material respect than the rights and benefits established in
favor of Shareholder under this Agreement, unless, in any such case, Buyer has
agreed to amend this Agreement to provide Shareholder with such rights and
benefits.

 

ARTICLE V
MISCELLANEOUS

 

5.1                               Notices.  All notices, consents, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be deemed given (a) on the date of delivery if delivered
personally or sent via electronic mail, (b) on the first (1st) Business Day
following the date of dispatch if sent by a nationally recognized overnight
courier (providing proof of delivery) or (c) on the third (3rd) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid; provided that the notice or other
communication is sent to the address or email address set forth (i) if to Buyer,
to the address or email address set forth in Section 9.01 of the Purchase
Agreement and (ii) if to the Shareholder, to the Shareholder’s address or email
address set forth on a signature page hereto, or to such other address or email
address as such party may hereafter specify for the purpose by notice to each
other party hereto.

 

5.2                               Termination.  This Agreement shall terminate
automatically, without any notice or other action by any Person, upon the first
to occur of (a) the termination of the Purchase Agreement in accordance with its
terms, (b) the consummation of all of the Transactions, (c) upon mutual written
consent of the parties to terminate this Agreement, (d) the date of any
modification, waiver or amendment to the Purchase Agreement in a manner that
decreases the Offer Consideration, changes the form of the Offer Consideration
or otherwise would be adverse

 

8

--------------------------------------------------------------------------------


 

to Shareholders with respect to timing or certainty of the Closing or (e) upon
any material breach of the terms of this Agreement by Buyer.  Upon termination
of this Agreement, no party shall have any further obligations or liabilities
under this Agreement; provided, however, that (w) nothing set forth in this
Section 5.2 shall relieve any party from liability for any breach of this
Agreement prior to termination hereof, (x) the provisions of this Article V
shall survive any termination of this Agreement and (y) the provisions of
Section 4.4 shall survive any termination of this Agreement in the event the
Transactions have been consummated.

 

5.3                               Amendment; Waiver; Third Party Beneficiary. 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties.  Any agreement on the part of a party to any
extension or waiver with respect to this Agreement shall be valid only if set
forth in an instrument in writing signed on behalf of such party.  The failure
of any party to this Agreement to assert any of its rights under this Agreement
or otherwise shall not constitute a waiver of such rights.  The parties hereto
expressly agree that the Company shall be a third party beneficiary of this
Agreement and shall be entitled to enforce any power, right, privilege or remedy
of Buyer hereunder.

 

5.4                               Expenses.  All fees and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such fees and expenses, whether or not the Offer or the
other Transactions are consummated.

 

5.5                               Entire Agreement.  This Agreement, together
with Schedule A, and the other documents and certificates delivered pursuant
hereto, constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to, the
subject matter of this Agreement.

 

5.6                               Assignment.  Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties without
the prior written consent of the other parties, except that Buyer may assign, in
its sole discretion, any of or all its rights, interests and obligations under
this Agreement to any one or more direct or indirect wholly owned Subsidiaries
or Affiliates controlled by Parent, but no such assignment shall relieve Buyer
of any of its obligations under this Agreement.  Any purported assignment
without such consent shall be void. Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

 

5.7                               Specific Enforcement; Jurisdiction.  (a) The
parties acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with its specific terms or were otherwise breached, and that monetary damages,
even if available, would not be an adequate remedy therefor.  It is accordingly
agreed that the parties shall be entitled to seek an injunction or injunctions,
or any other appropriate form of equitable relief, to prevent breaches of this
Agreement and to enforce specifically the performance of the terms and
provisions of this Agreement in any court referred to in Section 5.7(b), without
the necessity of proving the inadequacy of money damages as a remedy (and each
party hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. Each of the parties acknowledges
and agrees that the right of specific

 

9

--------------------------------------------------------------------------------


 

enforcement is an integral part of the transactions contemplated by this
Agreement and without such right, none of the parties would have entered into
this Agreement.

 

(b)                                 Each of the parties hereto hereby
(a) irrevocably and unconditionally submits to the personal jurisdiction of the
Chosen Courts, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such Chosen
Court, (c) agrees that any Actions arising in connection with or relating to
this Agreement or the transactions contemplated hereby shall be brought, tried
and determined only in the Chosen Courts, (d) waives any claim of improper venue
or any claim that the Chosen Courts are an inconvenient forum and (e) agrees
that it will not bring any Action relating to this Agreement or the Transactions
in any court other than the Chosen Courts.  Each of the parties hereto hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby: (i) any claim that such party is not personally subject to the
jurisdiction of the Chosen Courts as described herein for any reason; (ii) that
it or its property is exempt or immune from jurisdiction of any such Chosen
Court or from any legal process commenced in such courts (whether through
service of process, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (iii) that (A) the Action
in any such court is brought in an inconvenient forum, (B) the venue of such
Action is improper or (C) this Agreement, or the subject matter hereof, may not
be enforced in or by such Chosen Courts.

 

5.8                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF AN ACTION, (B) SUCH PARTY
HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5.8

 

5.9                               Governing Law.  This Agreement, and any Action
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement, shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, without regard to choice or conflict of law principles
thereof.

 

5.10                        Parties in Interest.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto, and nothing
in this Agreement, express or implied, is

 

10

--------------------------------------------------------------------------------


 

intended to confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

5.11                        Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule or
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner adverse to any party.

 

5.12                        Counterparts.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.  Delivery of
an executed counterpart of a signature page of this Agreement by portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

5.13                        Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes”, or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The meanings assigned to each term defined
herein shall be equally applicable to both the singular and plural forms of such
term, and words denoting any gender shall include all genders.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.

 

5.14                        Further Assurances.  Buyer and each Shareholder will
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws and regulations, to perform their
obligations under this Agreement.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties are executing this Agreement as of the date
first written above.

 

 

QUALCOMM RIVER HOLDINGS B.V.

 

 

 

 

 

By:

/s/ Edwin Denekamp

 

 

Name: Edwin Denekamp

 

 

Title: Managing Director A

 

--------------------------------------------------------------------------------


 

 

QUALCOMM RIVER HOLDINGS B.V.

 

 

 

 

 

By:

/s/ Adam Schwenker

 

 

Name:

Adam Schwenker

 

 

Title:

Managing Director B

 

--------------------------------------------------------------------------------


 

 

SHAREHOLDERS:

 

 

 

ELLIOTT ASSOCIATES, L.P.

 

By: Elliott Capital Advisors, L.P., as General Partner

 

By: Braxton Associates, Inc., as General Partner

 

 

 

 

 

By:

/s/ Elliott Greenberg

 

 

Name: Elliott Greenberg

 

 

Title: Vice President

 

 

 

40 West 57th St.

 

New York, New York 10019

 

Attention: Elliott Greenberg

 

Email: EGreenberg@elliottmgmt.com

 

 

 

 

 

ELLIOTT INTERNATIONAL, L.P.

 

By: Hambledon, Inc., its General Partner

 

By: Elliott International Capital Advisors Inc.,

 

as attorney-in-fact

 

 

 

 

 

By:

/s/ Elliott Greenberg

 

 

Name: Elliott Greenberg

 

 

Title: Vice President

 

 

 

40 West 57th St.

 

New York, New York 10019

 

Attention: Elliott Greenberg

 

Email: EGreenberg@elliottmgmt.com

 

 

 

 

 

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.

 

 

 

 

 

By:

/s/ Elliott Greenberg

 

 

Name: Elliott Greenberg

 

 

Title: Vice President

 

 

 

40 West 57th St.

 

New York, New York 10019

 

Attention: Elliott Greenberg

 

Email: EGreenberg@elliottmgmt.com

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name of Shareholder

 

Number of Shares

 

Elliott Associates, L.P.

 

5,261,107

 

Elliott International, L.P.

 

11,176,649

 

 

--------------------------------------------------------------------------------